909 F.2d 1485
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earl WALLER, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 89-6260.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1990.

Before KEITH, KRUPANSKY and SUHRHEINRICH, Circuit Judges.

ORDER

1
Earl Waller, a pro se Kentucky prisoner, appeals the district court's order dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Waller challenges his jury conviction of second degree burglary for which he was sentenced to five years imprisonment.  His conviction was affirmed by the Kentucky Court of Appeals and the Kentucky Supreme Court denied his motion for further review.  Waller filed his habeas petition alleging that:  (1) there was insufficient evidence to support his conviction and (2) he was entitled at trial to an alternative jury instruction on criminal trespass.


3
Over Waller's objections, the district court adopted the magistrate's report and dismissed Waller's petition.  Waller filed a timely appeal and raises only the issue of insufficiency of the evidence.


4
Upon review, we affirm the district court's judgment for the reasons stated in the magistrate's report and as adopted by the district court in its order filed September 8, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.